Citation Nr: 1644334	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran had active duty service from April 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested initially that a video conference hearing be held in this matter.  That request was withdrawn in a March 2014 statement.  Neither the Veteran nor his representative has made a renewed request for a hearing.

Notably, the Veteran expressed in a March 2014 statement that he is "satisfied with the money [he has] received for [his] hearing loss."  The record shows that the Veteran has been granted service connection for tinnitus that was assigned a 10 percent initial disability rating, but not for bilateral hearing loss.  Moreover, the Veteran's representative provides additional arguments in support of the Veteran's claim for service connection for bilateral hearing loss in an August 2016 brief.  Under the circumstances, the Board concludes that the Veteran wishes to proceed with his appeal concerning his entitlement to service connection for bilateral hearing loss.

The Board notes also that in the August 2016 brief, the Veteran's representative identifies as an issue on appeal the Veteran's entitlement to service connection for melanoma on the Veteran's back.  However, a review of the record reflects that this issue is no longer in appellate status.  In this regard, the record shows that the Veteran's claim for service connection for melanoma on his back was denied in the September 2011 rating decision.  A timely Notice of Disagreement as to that issue was received from the Veteran in October 2011, and, a Statement of the Case was issued in June 2012.  A subsequent July 2012 VA Form 9 substantive appeal expressly perfected the Veteran's appeals concerning his entitlement to service connection for hearing loss and for tinnitus, but did not include the issue concerning melanoma from the appeal.  The record does not contain any timely and express intention from the Veteran to perfect an appeal as to that issue.  Under the circumstances, the issue of the Veteran's entitlement to service connection for melanoma of his back is not in appellate status.

As noted, this appeal also initially included the issue of the Veteran's entitlement to service connection for tinnitus.  That issue was adjudicated fully in the Veteran's favor in a December 2013 rating decision and is no longer in appellate status.


FINDING OF FACT

The Veteran has bilateral sensorineural hearing loss that neither began during his active duty service, nor was caused by or resulted from an injury or event that occurred during his active duty service, to include in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

An October 2010 letter notified the Veteran of the information and evidence needed to substantiate his claim, and also, provided notice of the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient, and VA's duty to notify is satisfied.
VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His lay statements, relevant private treatment records, and VA treatment records have been obtained and associated with the record.

The Veteran was also afforded VA examinations to determine the nature and etiology of his hearing loss in September 2011 and August 2012.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.

II.  Analysis

The Veteran asserts entitlement to service connection for bilateral hearing loss which he contends was caused by in-service acoustic trauma from discharging small and large arms fire.

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In that regard, service connection depends generally on an evidentiary showing of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The existence of a chronic in-service disease may be shown through a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be awarded for certain listed chronic diseases under 38 C.F.R. § 3.309(a) on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Though hearing loss disability is not a disease listed expressly under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  Where the Veteran's hearing loss disability in this case is described in the evidence as being sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2014).

For purposes of administering VA benefits, hearing impairment is considered a disability only when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Post-service audiometric studies conducted during a private evaluation in June 2009 at Audiology Associates of Spartanburg and during VA audiological examinations conducted in September 2011 and August 2012 all showed that the Veteran has bilateral sensorineural hearing loss that meets the criteria under 38 C.F.R. § 3.385.  The disposition of this appeal therefore turns upon the question of whether the Veteran's disabling sensorineural hearing loss was incurred during service, or was caused by an in-service injury or event, such as in-service acoustic trauma.

The Veteran's DD Form 214 documents that the Veteran served in Vietnam from September 1968 through September 1969, where he performed duties as a combat engineer.  The record shows that the Veteran was recognized as an expert rifleman.  The nature of the Veteran's documented service is consistent with in-service noise exposure.  Under the circumstances, the Board finds that the Veteran likely did sustain acoustic trauma during his active duty service.

Although the evidence does show a current hearing loss disability and the occurrence of an in-service injury (acoustic trauma), the evidence does not establish the third critical element for service connection; namely, the existence of an etiological relationship between the hearing loss disability and the Veteran's active duty service.

The service treatment records show that the Veteran neither reported, nor was treated for, hearing or other ear-related complaints at any time during his active duty service.  Reports of Medical History questionnaires completed by the Veteran during his February 1968 enlistment examination and his February 1970 separation examination both show that the Veteran denied expressly having any history of ear, nose, or throat trouble; running ears; or, hearing loss.  Medical examinations showed no objective findings of any hearing or ear-related problems.  Indeed, audiometric tests conducted during the February 1968 enlistment examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Audiometric readings conducted during the February 1970 separation examination continued to reveal essentially normal hearing with recorded pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
X
0
LEFT
0
5
5
X
5

Post-service treatment records show that the Veteran did not seek any treatment for hearing-related difficulties until June 2009, when he began treating at Audiology Associates of Spartanburg.  Significantly, a June 2009 intake record notes that the Veteran reported at that time that he first noticed his hearing loss during the previous year, when he was age 60.  VA treatment records in the claims file do not reflect any hearing-related treatment or complaints.

During the September 2011 VA audiological examination, the Veteran reported that he was having difficulty understanding speech.  He reported having noise exposure during service from small and large arms fire, and reported a post-service occupational history that included work as a boiler welder for 23 years and a truck driver for nine years.  He stated that he did wear hearing protection during his employment as a welder.  Recreationally, he reported that he previously went hunting, although he stated that he had not gone since shortly after leaving the service.  Of significance, he did not report when he first noticed his hearing loss.

Speech discrimination tests conducted via Maryland CNC test revealed speech recognition abilities of 80 percent in the Veteran's right ear and 72 percent in his left ear.  Audiometric tests revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
75
85
90
LEFT
15
45
75
80
75

The VA examiner diagnosed sensorineural hearing loss in both of the Veteran's ears.  She opined that it is less likely as not that the hearing loss was either caused by or result from the Veteran's active duty service.  As rationale, she noted that the Veteran's hearing was normal bilaterally at the time of his separation from service, and moreover, there was no evidence that the Veteran's hearing had worsened or changed significantly during his period of service.  Citing medical authority, she noted also that hearing loss of delayed onset after noise exposure is extremely unlikely to be related to that noise exposure.

The Veteran was afforded a second VA audiological examination in August 2012.  At that time, he continued to report a history of in-service noise exposure, and reported that he still fired weapons and that he "doesn't always have time" to put on hearing protection.

Maryland CNC tests revealed speech recognition abilities of 84 percent in both of the Veteran's ears.  Audiometric tests revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
75
90
95
LEFT
20
45
75
85
80

The examiner also diagnosed bilateral sensorineural hearing and concurred with the previous examiner's opinion that the Veteran's hearing loss is less likely as not caused by or a result of an in-service injury or event.  Consistent with the previous examiner, the examiner noted that the Veteran's entrance and exit audiograms were both normal bilaterally, and, that a comparison of the pure tones from both tests showed no significant threshold shifts.  The examiner noted further that the Veteran does have a history of post-service noise exposure, and that the medical literature does not support delayed onset of hearing loss significantly after noise exposure.

The preponderance of the evidence shows that the Veteran's bilateral sensorineural hearing loss was neither incurred during his active duty service, nor resulted from an in-service injury or event.  As noted, there is no evidence in the service treatment records of any subjectively reported or objectively observed loss of hearing acuity during service.  Importantly, the Veteran does not assert that his hearing loss began during service or within a short period from his separation from service.  Indeed, as noted above, he reported during initial treatment for his hearing loss in 2009 that he did not notice his hearing loss until sometime during 2008, approximately 38 years after his separation from service.  Additionally, the Veteran reports post-service acoustic trauma that includes probable occupational noise exposure in his long employment as a welder and recreational shooting without the use of hearing protection.  In conjunction with the foregoing facts, the negative etiology opinions given during the Veteran's VA examinations are not rebutted by contrary opinions in the record, and also, are supported by reasoned rationale that are consistent with the other evidence in the record.

The Veteran is not entitled to service connection for bilateral hearing loss.  This appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


